DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of claims 1-22 in the reply filed on October 10, 2022 is acknowledged.
Claims 23-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 10, 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
at least one valve comprising a valve needle movable between two positions, wherein at least one of said at least one sensor is configured to measure a position of said valve needle (claim 12);
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
an electronic evaluation device in claim 17, because it uses/they use a generic placeholder "device" coupled with functional language " electronic evaluation" and “receive the measured values”, without reciting sufficient structure to achieve the function. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim 17 has/have been interpreted as receiver module 125 and the device to which the diagnostic message is transmitted by receiver module 125 or art-recognized structure capable of achieving the claimed function (pg. 24-25).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 11 is objected to because of the following informalities:  
In regards to claim 11, the wording used is complicating to what is being claimed.  For purposes of compact prosecution, the claim will be interpreted as said at least one sensor is configured to measure a temperature of said skirt of the atomizer.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 11 and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation the second value being strictly higher than the first value, and the claim also recites difference between the first and second values being in particular greater than or equal to 10 kilovolts which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  As claim 4 recites the narrower limitation, claim 2 will be interpreted as the broader limitation.
Claim 11 recites the limitation "said skirt" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, claim 11 will be interpreted as said at least one sensor is configured to measure a temperature of a skirt of the atomizer.
In regards to claim 19, the phrase of “a reference frame of the installation” in line 2 is deemed indefinite because it is unclear if this reference frame is intended to be different than reference frame recitation found in claim 18.  Clarification is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 4, 10-11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Terada (US 2019/0314842) in view of Dau (US 2019/0184412).
In regards to claim 1, Terada teaches a paint device comprising:
a paint tool (1/100, atomizer head) to atomize the first fluid/paint (fig. 1-2, 6; para. 26, 33);
a measurement module comprising a vibration detection unit (130) and an angular acceleration detection unit (132) (fig. 6; para. 21, 96-97);
a transmission unit (134, electronic control module) which receives the measured values from the vibration detection unit and angular acceleration detection unit (fig. 6; para. 97-99).
While its inherent for the paint device of Terada to have a power supply to provide power to the transmission unit and detection units, Terada does not explicitly teach a power supply configured to electrically supply said control module with a power supply voltage.
However, Dau teaches a power supply (21) which power to a control circuit (24) and feedback sensors (25, 251-255) (fig. 1, 4, 22; para. 107, 111, 115).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the power supply of Dau onto the paint device of Terada because Dau teaches it will provide spray stability (para. 7).
In regards to claims 2 and 4, Terada and Dau as discussed above, Terada is silent to electrical potential values.
However, Dau teaches during spraying, a voltage is applied (second electrical potential value) to a first electrode (1) and second electrode (2) to generate an electric field to induce movement of the droplets away from the spraying device (fig. 1; para. 8, 97-98).  Dau teaches the voltage which is applied by a power supply device (3) may range from 1 to 30-kV (para. 103).  Dau teaches when no spraying is occurring the voltage applied to the first and second electrode will be zero or the power supply does not apply a high voltage between the first electrode and the second electrode (para. 12).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the power supply process of Dau onto the paint device of Terada because Dau teaches it will provide spray stability (para. 7).
Further regarding claims 2 and 4, it is known in the art that the voltage to be applied during spraying maybe over 10kV as evidenced by Yoshida (US 2022/0184646) which teaches 10 kilovolts (kV) and 60 kV during spray operations (para. 5, 20).
Further regarding claims 2 and 4, Terada because Dau teaches the measurement module comprising the vibration detection unit (130) and the angular acceleration detection unit (132) which have a common reference point for electrical potentials, where the reference point is electrical connected to the paint tool (fig. 6; para. 21, 96-97).
In regards to claims 10-11, Terada and Dau as discussed above, where Dau teaches a temperature sensor (251) of the environment which is capable of including the atomizer temperature (fig. 1, 4; para. 114).
In regards to claim 13, Terada and Dau as discussed above, where Terada teaches the vibration detection unit-130 is an acceleration sensor (accelerometer) and the angular acceleration detection unit (132) detects an angular acceleration (accelerometer) of the paint device 1, where the information is sent to the transmission unit (fig. 6; para. 21, 96-97).
In regards to claim 14, Terada and Dau as discussed above, where Terada teaches the transmission unit communicates with an abnormality determination unit (24) to compare acceleration values to threshold to detect a shock/vibration (fig. 6; para. 85-90).
In regards to claim 15, Terada and Dau as discussed above, where Terada teaches the vibration detection unit-130 comprises a microphone (para. 8, 43, 54, 80).
In regards to claim 16, Terada and Dau as discussed above, where Dau teaches the power supply-21 comprises an electrical energy storage device such as a batteries (para. 107).
In regards to claim 17, Terada and Dau as discussed above, where Terada teaches a robot arm (300) onto which the paint device (1) is mounted (fig. 1; para. 26).  
Terada teaches the transmission unit communicates with an abnormality determination unit (24, evaluation unit) to compare acceleration values to threshold to detect a shock/vibration (fig. 6; para. 85-90).
In regards to claim 18, Terada and Dau as discussed above, where Terada teaches abnormality determination unit is remote from the robot arm (fig. 1, 6).

Claims 3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Terada and Dau as applied to claims 1, 2, 4, 10-11 and 13-18 above, and further in view of Baumann (US 2005/0098102).
In regards to claims 3 and 8, Terada and Dau as discussed above, where Terada teaches 
an air motor-102 comprising a turbine-102d (fig. 2, 7; para. 34-35);
a rotary atomizer head (106, bowl) which is rotated by the air motor-102 to spray the first fluid/paint (fig. 2, 7; para. 35, 39);
a housing-120 (skirt) is connected to a rear plate-122 which is grounded, where the rear plate, the housing-120, the vibration detection unit (130) and the angular acceleration detection unit (132) are electrically connected to one another (fig. 2, 7; para. 41, 43).
Terada and Dau do not explicitly teach housing-120 (skirt) generates shaping air flow.
However, Baumann teaches a housing-25 for a rotary atomizer (19).  Baumann teaches the housing-25 comprises a steering air ring (24) which have several steering air nozzles (26, 27) that provide a steering air current can be blown outwards from the housing (fig. 1, 3; para. 43-44).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the steering air nozzles on the steering air ring and housing of Baumann onto the housing-120 of Terada and Dau because Baumann teaches it will set the desired spray width (para. 43).
In regards to claim 9, Terada, Dau and Baumann as discussed above, where Terada teaches the vibration detection unit-130 is an acceleration sensor (accelerometer) and the angular acceleration detection unit (132) detects an angular acceleration (accelerometer) of the paint device 1 (fig. 6; para. 21, 96-97).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Terada and Dau as applied to claims 1, 2, 4, 10-11 and 13-18 above, and further in view of Nolte (US 2006/0169937).
In regards to claim 12, Terada and Dau as discussed above, but do not explicitly teach at least one valve comprising a valve needle movable between two positions, wherein at least one of said at least one sensor is configured to measure a position of said valve needle.
However, Nolte teaches an electrostatic atomizer comprising a valve needle (1) which is movable between two positions (fig. 1; para. 13, claim 1).  Nolte teaches an opto-electronic sensor device senses the position of the valve needle (fig. 1; para. 16-18, 22,  claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the opto-electronic sensor device sensing the position of the valve needle of Nolte onto the paint device of Terada because Dau because Nolte teaches it will reduce delay (para. 7).

Allowable Subject Matter
Claims 5-7 and 19-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717